          Case 2:16-cv-01664-APG-BNW Document 38 Filed 07/10/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 SECURITIES & EXCHANGE                                    Case No.: 2:16-cv-01664-APG-BNW
   COMMISION,
 4                                                                Order for Status Report
        Plaintiff
 5
   v.
 6
   ZACHARY BROOKE ROBERTS,
 7
        Defendant
 8

 9         In light of the recent Supreme Court decision in Liu v. Securities & Exchange

10 Commission, 140 S. Ct. 1936 (2020), and given the passage of time since the Securities &

11 Exchange Commission filed its motion for disgorgement and prejudgment interest, I direct the

12 parties to confer and to file a status report regarding what issues remain for resolution and how

13 the parties propose to resolve them. If the parties do not agree on any point, the status report

14 shall set forth their respective positions and briefly explain why their position is the correct one.

15         I THEREFORE ORDER that by August 7, 2020, the parties shall file the status report

16 described above.

17         DATED this 10th day of July, 2020.

18

19
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
20

21

22

23
